Citation Nr: 1500894	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cardiac disability, to include ischemic heart disease as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case has been subsequently transferred to the RO in Hartford, Connecticut.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  Hence, the Veteran's claim has been characterized on the title page of this decision to include consideration of any and all cardiac disability.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has ischemic heart disease, and diagnosed non-ischemic dilated cardiomyopathy has not been attributed to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in November 2010 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, a VA medical opinion was obtained in June 2011 and the Veteran was provided a VA heart examination in November 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3 309(e) (2014) and include ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiosvascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Service personnel records show that the Veteran served in the Republic of Vietnam from June 1968 to June 1969.  As the Veteran is presumed to have been exposed to an herbicide agent, if there is evidence that he suffers from a disease associated with such herbicide exposure, service connection can be established.

In this case, the Veteran contends that he has ischemic heart disease, as a result of exposure to Agent Orange during his military service.  

However, the evidence of record fails to show a current diagnosis of ischemic heart disease.  VA treatment records (dated from August 1996 to January 2012) reflect that the Veteran has been consistently diagnosed with atrial fibrillation (A-Fib) and non-ischemic, dilated cardiomyopathy.  

An August 1996 VA cardiology progress note reflects that the Veteran, with a history of cardiomyopathy of unclear etiology, was found to be in atrial flutter at a rate of 160 bpm.  The assessment was cardioversion-episode of A-Fib/flutter that responded to pharmacological cardioversion with amiodarone.  Catheterization at that time demonstrated left heart failure with pulmonary wedge pressure of 24-26.  Subsequent equilibrium radionuclide angiocardiography (ERNA) demonstrated normal ejection fraction and regular rhythm.  An addendum to this progress note and subsequent cardiology note state that the Veteran's cardiomyopathy was clinically compensated without evidence of congestive heart failure.

A November 1999 Thallium scan with exercise test revealed mild apical ischemia at a good workload and mildly reduced left ventricular systolic function on gated single-photon emission computed tomography (SPECT).

A November 2004 VA treatment report noted that clinical examination was negative for recent angina type chest pain or palpitation and there was no history of myocardial infarction or congestive heart failure.  The Veteran had a transient bradycardiac arrest in November 2005.

A May 2006 magnetic resonance imaging revealed biventricular enlargement and normal myocardial perfusion study after pharmacological stress with adenosine.

Although earlier VA treatment records, as well as private treatment records from St. Mary's Hospital, list coronary artery disease (CAD) in the Veteran's past medical history, there is no clinical diagnosis of CAD.  An August 2006 VA cardiology note reflects an assessment of cardiomyopathy likely secondary to previous alcohol abuse.  The report noted the Veteran had negative recent stress test and he was asymptomatic from a CAD perspective although he had a very poor workload.  

A June 2011 VA examiner reviewed the Veteran's entire claims file and provided a medical opinion that "[i]t is less likely as not that the [V]eteran was diagnosed with Coronary Artery Disease/Ischemic Heart Disease (CAD/IHD) caused by Herbicide Exposure using empirical testing methods.  Dilated cardiomyopathy is not caused by Apical ischemia condition."  The examiner explained that review of the claims file revealed no evidence of positive stress test, nuclear scan, ECHO, or cardiac catheterization that indicated the presence of clinically significant CAD/IHD condition, but that cardiac catheterization revealed non critical disease.  It was noted that the Veteran was diagnosed with non-ischemic dilated cardiomyopathy with subsequent Atrial Fibrillation.  The examiner added that there was no aggravation of non-ischemic dilated cardiomyopathy by apical ischemia and the Veteran's non-ischemic dilated cardiomyopathy was caused by hypertension and chronic alcohol abuse.

The Board also observes that mild apical ischemia was shown on a November 1999 stress test.  However, a November 2011 VA examiner opined that "it is at least as likely as not" that the finding in November 1999 was a false positive finding given prior normal catheterization and subsequent normal studies.  The examiner opined that it was less likely that the Veteran had ischemic heart disease at any time in the past.  In reaching this conclusion, the examiner noted that the Veteran initially had catheterization done in 1996 showing noncritical lesion and he had abnormal stress thallium done in November 1999 showing mild apical ischemia; myocardial perfusion images during the stress revealed a mild defect involving the apex, but otherwise normal perfusion in all other region.  However, subsequent studies in March 2004 and in May 2006 did not confirm ischemia.  The examiner also agreed with the June 2011 VA medical opinion that there is no evidence for ischemic heart disease.  Additionally, the November 2011 VA examiner, based on a review of the Veteran's claims file and a clinical examination of the Veteran, diagnosed cardiomyopathy, with an initial diagnosis date of 1996.  The examiner indicated that the Veteran's heart condition did not qualify within the generally accepted medical definition of ischemic heart disease; it was further indicated that the Veteran has not had congestive heart failure.  The examiner noted that the Veteran has had a cardiac arrhythmia, constant atrial fibrillation.  On physical examination, the Veteran had a heart rate of 60, with irregular rhythm and abnormal heart sounds with systolic murmur throughout.  On echocardiogram (ECG), the examiner indicated that there was evidence of cardiac hypertrophy and cardiac dilatation; left ventricular ejection fraction was 60 percent.  In regard to metabolic equivalents (METs), the Veteran denied experiencing any symptoms with any level of physical activity. 

Based on the foregoing, the medical evidence of record does not show a current diagnosis of ischemic heart disease.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to heart disease involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  Ischemic heart disease is not apparent from the clinical examinations, and the existence of any malady manifested by ischemic heart disease turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with ischemic heart disease, or provide an opinion on etiology even assuming that such a disorder is shown.

In any event, the Board attaches far greater significant probative value to the medical opinions offered by the June 2011 and November 2011 VA examiners who thoroughly reviewed the Veteran's complete claims file but concluded that the Veteran does not have a clinically significant CAD or IHD, or chronic heart abnormality related to service.  Indeed, it was opined that the Veteran's non-ischemic dilated cardiomyopathy was caused by hypertension and chronic alcohol abuse.  Service connection has not been established for either hypertension or alcohol abuse.

The preponderance of the evidence is against the claim for service connection for a cardiac disability, to include ischemic heart disease, as the Veteran has not been shown to have a current cardiac disability related to service.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiac disability, to include ischemic heart disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


